DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the Amendment dated 2/11/2021, the following has occurred: Claims 1 – 4, 6 – 9, 21 – 24, 26 – 28, and 31 – 34 have been amended. 
Claims 1 – 35 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claim(s) recite(s) subject matter within a statutory category as a process (claims 21, 31, 32, and 35), machine (claims 1 – 20 and 23 - 30), and manufacture (claims 22, 33, and 34) which recite steps of 
maintain, in a database, a table linking a first plurality of the data sources with healthcare data stored within the first plurality of data sources;
receive, from the user device, a request for healthcare data, wherein the healthcare data requested is stored in a second data source, the second data source not being one of the first plurality of data sources;
determine whether the healthcare data requested is located within a least one of the first plurality of data sources  based on the table;
selectively cause, based on a result determined, the table to be updated, the table being updated to include a between the second data source and the healthcare data requested;
retrieve the healthcare data requested from the second data source; and
transmit the healthcare data retrieved to the user device.
These steps of claims 1 – 35, as drafted, under the broadest reasonable interpretation, includes organizing human activity.
The Specification, paragraph 4, includes, “A healthcare professional, when analysing healthcare data associated with a patient, may need healthcare data from different data sources at different stages of the analysis. In addition, healthcare professionals from different disciplines may need different healthcare data for their analysis. For example, different members of a tumour board, which is a multidisciplinary group of healthcare professionals that reviews ongoing cancer cases, may need access to different healthcare data. However, healthcare 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 4, reciting particular aspects of how detecting associations may be performed in the mind but for recitation of generic computer components). 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of cause the system to amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of maintain in a database amounts to mere data gathering, recitation of transmit the healthcare data  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 20 and 23 – 34, additional limitations, which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 34; maintaining and transmitting, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i) determine, select, and retrieve, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
The Examiner notes that the Specification includes, with similar language in paragraphs 38, 46, and 53 “The apparatuses and methods described in this application may be partially or fully implemented by a special purpose computer created by configuring a general purpose computer to execute one or more particular functions embodied in computer programs.” Despite the statements, adding software onto a general-purpose computer does not transform the computer. The computer remains general purpose before and after the software was added.  The addition of software is similar to adding a word processing software onto a general-purpose computer.
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 20 and 23 – 34, , retrieve…, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); detect associations, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 8, 19, 21 – 28, and 31 – 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNair et al., U.S. Pre-Grant Publication 2015/0193583.
As per claim 1,


The Examiner notes that the specification does not use the word “table.”  For the purpose of examination, table is understood to be synonymous with database.

at least one processor (figure 1B, paragraph 43 #901); and
at least one memory storing computer program code, 
the at least one memory and the computer program code being configured to, with the at least one processor, cause the system to at least (paragraph 43):
maintain (paragraph 106, determined),
in a database (paragraph 43 store instructions and data),
a table (paragraph 106 incorporation by reference 13/874,961- US Patent 10/249,385 figure 2, #215 candidate matching table and related column 9, lines 54 - 61),
linking a first plurality of the data sources with healthcare data stored within the first plurality of data sources (paragraph 106 incorporation by reference 13/874,961- US Patent 10/249,385 figure 2 column 11, lines 35 – 51composite scores above threshold ‘pseudo-linkages’ );

receive (paragraphs 54 and 58, 2140 user interface), 
from the user device (figure 1C, #2140), 
a request for healthcare data (paragraph 58, query), 
wherein the healthcare data requested is stored in a second data source, the second data source not being one of the first plurality of data sources (figure 1A, #160 … #164 and paragraphs 34 and further shown through Figure 3A - #3110 paragraph 94 – The Specification does not limit what is meant by a “data source” and further does not limit how “not being one” is limiting.  For example, does a backup copy stored within a second database potentially a second data source?);
determine whether the healthcare data requested is located within a least one of the first plurality of data sources based on the table (paragraphs 41,84 and 94 mapping – The Examiner notes that the results of the determination are not that important. The next line has “based on a result determined” but that does not say whether the response actually matters.  “If Yes Or No, we go right.”  The Examiner notes that the instant Specification uses mapping for the same purpose as McNair.);
selectively cause, based on a result determined (paragraphs 106 – 109 A mapping table is used here and also in the instant specification), 
the table to be updated (Paragraph 106 logically stored together in data store 2110)
the table being updated to include a between the second data source and the healthcare data requested (paragraph 106, as above, the Specification does not limit the “association.”);
retrieve the healthcare data requested from the second data source (paragraphs 95 – 103); and
transmit the healthcare data retrieved to the user device (paragraph 100 provide content #3170 paragraph 139 presenting).
As per claim 2, McNair teaches the system of claim 1 as described above.
McNair further teaches the system wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the system to:
cause the table to be updated, in response to a link corresponding to the healthcare data requested not being found within table (paragraph 94, mapping to create new relationships- The Specification does not limit how this determination of not being found is made.  A new relationship was not found until the relationship is made)
As per claim 3, McNair teaches the system of claim 1 as described above.
McNair further teaches the system wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the system to:
retrieve, in response to the table indicating a link between the healthcare data requested and at least one of the plurality of data sources, the healthcare data requested, the retrieving based upon the table (paragraph 61, already stored in the patient data store 2110 previously mapped/ aggregated data); and
transmit the healthcare data retrieved to the user device (paragraphs 54, 58 #2140).
As per claim 4, McNair teaches the system of claim 1 as described above.

update the table by using an application to detect at least one of the data sources including the healthcare data requested (paragraph 94 –mapping new).
As per claim 5, McNair teaches the system of claim 4 as described above.
McNair further teaches the system wherein the application includes spider crawling functionality to detect the at least one of the data sources with a bot (paragraphs 113 the crawler may include a program or application that tells it exactly what type of information to retrieve. Alternatively, the updating component 304 may not have the capability or permission to crawl for patient information – Specification [00104] In examples, the application 303 may be a crawler (also referred to as bot or spider) comprising crawling functionality.).
As per claim 6, McNair teaches the system of claim 1 as described above.
McNair further teaches the system wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the system to:
receive, from the user device, a request for further healthcare data, wherein the further healthcare data requested is stored in the second data source (figure 1A #162, #164 paragraph 94);
retrieve the further healthcare data requested based on the table (paragraph 94); and
transmit the further healthcare data retrieved to the user device (paragraphs 95 – 104 aggregation).
As per claim 8, McNair teaches the system of claim 1 as described above.

continue to facilitate access to the healthcare data stored in the second data source via the healthcare network by updating the table, (paragraph 113, updating).
As per claim 19, McNair teaches the system of claim 1 as described above.
McNair further teaches the system wherein the data sources comprise at least one of:
an Electronic Medical Records data source (paragraph 26);
a Picture Archiving Communication Systems data source;
an Emergency Care Summary data source;
a Key Information Summary data source;
an Electronic Healthcare Record data source;
an Electronic Patient Record data source (paragraph 26); and
a Personal Health Record data source.
As per claim 21,
McNair teaches a method of providing healthcare data to a user device in a healthcare network, the healthcare network including a plurality of data sources including healthcare data as described above in claim 1.
As per claim 22,
McNair teaches a non-transitory computer readable medium storing a computer program, including a set of instructions which, when executed by a computerized device, cause the computerized device to perform a method of providing healthcare data to a user device in a healthcare network, the healthcare network comprising a plurality of data sources comprising healthcare data as described above in claim 1.
As per claim 23, McNair teaches the system of claim 2 as described above.
McNair further teaches the system as described above in claim 3.
As per claim 24, McNair teaches the system of claim 2 as described above.
McNair further teaches the system as described above in claim 4.
As per claim 25, McNair teaches the system of claim 24 as described above.
McNair further teaches the system as described above in claim 5.
As per claim 26, McNair teaches the system of claim 2 as described above.
McNair further teaches the system as described above in claim 6.
As per claim 27, McNair teaches the system of claim 3 as described above.
McNair further teaches the system as described above in claim 6.
As per claim 28, McNair teaches the system of claim 2 as described above.
McNair further teaches the system as described above in claim 8.
As per claim 31, McNair teaches the system of claim 21 as described above.
McNair further teaches the system as described above in claim 2.
As per claim 32, McNair teaches the system of claim 21 as described above.
McNair further teaches the system as described above in claim 3.
As per claim 33, McNair teaches the system of claim 22 as described above.
McNair further teaches the system as described above in claim 2.
As per claim 34, McNair teaches the system of claim 22 as described above.
McNair further teaches the system as described above in claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McNair et al., U.S. Pre-Grant Publication 2015/0193583 in view of Moore, U.S. Pre-Grant Publication 2006/ 0265489.
As per claim 7, McNair teaches the system of claim 1 as described above.
McNair does not explicitly teach however, Moore further teaches the system wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the system to:
remove access to the corresponding healthcare data by eliminating a link between the corresponding healthcare data requested and one of the plurality of data sources. (paragraph 311, removed, deleted…).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into McNair. One of ordinary skill in the art at the time of the invention would have added these features into McNair with the motivation to provide large-scale, reliable, and secure foundations for distributed databases and content management systems, combining unstructured and structured data, and allowing post-input reorganization to achieve a high degree of flexibility (Moore, Abstract).
Claims 9 – 18, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over McNair et al., U.S. Pre-Grant Publication 2015/0193583 in view of Weinert et al, U.S. Pre-Grant Publication 2009/ 0006133.
As per claim 9, McNair teaches the system of claim 1 as described above.

create a patient model by creating virtual map of the first plurality of data sources and the second data source based on the updated table (paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into McNair. One of ordinary skill in the art at the time of the invention would have added these features into McNair with the motivation to create a patient interface that may illustratively be formed by developing a patient model that is configured to simulate the patient's physiological response to the at least one patient event or condition, collecting patient-specific information over time that relates to actual occurrences of the at least one patient event or condition, and defining a graphical interface, based on the patient model and on the collected patient-specific information, that maps input from the patient of the information that characterizes the at least one patient event or condition to corresponding therapy information. (Weinert, Abstract).
The Examiner notes that McNair includes the idea of a “care plan” or “care pathway” that is similar to the claimed “model” (paragraphs 151, 245).  It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the McNair care plan with the Weinert model.
The prior art differs from the claim by the substitution of some components. The substituted components were known
As per claim 10, McNair in view of Weinert teaches the system of claim 9 as described above.
McNair further teaches the system wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the system to:
cause the user device to acquire, in response to receiving data associated with a patient, healthcare data based on a state parameter and on the patient model, the state parameter being indicative of one of different stages associated with analysis of the healthcare data acquired (paragraph 56); and
cause at least a part of the healthcare data acquired to be displayed on the user device (paragraph 58).
Specification Paragraph 62
[0062] The system may maintain a state parameter indicative of a current stage of analysis, and use it to cause at least part of the retrieved healthcare data to be displayed on a user terminal. The state parameter may, for example, be indicative of a clinical stage, such diagnosis, treatment etc.
As per claim 11, McNair in view of Weinert teaches the system of claim 10 as described above.
McNair further teaches the system wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the system to:
monitor prior actions of a user when analysing healthcare data associated with at least some of the different stages (paragraph 51, patient monitoring); and
control display of at least a part of the healthcare data acquired on the user device based on a combination of the state parameter and the monitored prior actioned (paragraph 58).
As per claim 12, McNair in view of Weinert teaches the system of claim 10 as described above.

use the patient model to cause the user device to acquire further healthcare data, in response to a user input, based on a combination of the user input and the state parameter (paragraph 64 recommended treatments – query – The claim does not state what the “user input” is or what function it causes – the “cause the user…” may be a long train of events leading to data acquisition as it is the start and not the process of performing); and
cause the user device to present at least a part of the further healthcare data acquired (paragraph 122 contextually displayed information).
As per claim 13, McNair in view of Weinert teaches the system of claim 10 as described above.
McNair further teaches the system wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the system to:
cause the user device to process the healthcare data acquired based on a parameter (paragraph 64 recommended treatments); and
cause at least a part of the healthcare data processed to be displayed on the user device (paragraph 122, output).
As per claim 14, McNair in view of Weinert teaches the system of claim 13 as described above.
McNair further teaches the system wherein the parameter comprises at least one of:
data associated with the patient (Abstract);
data associated with another patient;
data indicative of a healthcare user (Abstract);
data indicative of a medical condition (Abstract);
data indicative of one or more guidelines (paragraph 110);
data indicative of one or more legal regulations;
data indicative of a customisation parameter (paragraphs 122 and 181, preferences); and
data indicative of a user setting.
As per claim 15, McNair in view of Weinert teaches the system of claim 10 as described above.
McNair further teaches the system wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the system to:
maintain a context parameter indicative of a clinical step associated with analysis of the healthcare data acquired (paragraphs 46 and 47);
filter the healthcare data based on the context parameter (paragraph 48, filter); and
cause at least a part of the healthcare data filtered to be displayed on the user device (paragraph 58).
As per claim 16, McNair in view of Weinert teaches the system of claim 15 as described above.
McNair further teaches the system wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the system to perform:
control display of at least a part of the healthcare data filtered, on the user device, based on a combination of the state parameter and the context parameter (paragraphs 58, 91).
As per claim 17, McNair in view of Weinert teaches the system of claim 10 as described above.
McNair further teaches the system as described above in claim 14.
As per claim 18, McNair in view of Weinert teaches the system of claim 10 as described above.
McNair further teaches the system as described above in claim 14.
As per claim 29, McNair in view of Weinert teaches the system of claim 11 as described above.
McNair further teaches the system as described above in claim 12.
As per claim 30, McNair in view of Weinert teaches the system of claim 11 as described above.
McNair further teaches the system as described above in claim 13.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McNair et al., U.S. Pre-Grant Publication 2015/0193583 in view of Mynhier, U.S. Pre-Grant Publication 2016/ 0120427.
As per claim 20, McNair teaches the system of claim 1 as described above.
McNair does not explicitly teach however, Mynhier further teaches the system wherein the system is configured to communicate with a first of the data sources using an application-programming interface in accordance with a Fast Healthcare Interoperability Resources standard (paragraph 98).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into McNair. One of ordinary skill in the art at the time of the invention would have added these features into McNair with the motivation to standardize information in accordance with terminologically robust standards (Mynhier, paragraph 85).
The Examiner notes that the use of a known standard, in a known way, to achieve a predictable result is prima facie obvious.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over McNair et al., U.S. Pre-Grant Publication 2015/0193583.
As per claim 35,
McNair teaches a method of providing healthcare service to a patient by providing data to a user device in a healthcare network, the healthcare network including a plurality of disparate data sources including healthcare data, the method comprising:
maintain, 
in a database (paragraph 43 store instructions and data), 
a first plurality of associations (paragraphs 27, 61, 93,  and 106 linking figure 3A describing inter-record relationships. The Examiner notes that the Specification does not define what is meant by “association.” The Specification provides no example of what an “association” must be or limits how records could be associated.)
between a first plurality of the disparate data sources (paragraphs 94, 95 and 
healthcare data stored in the database (paragraph 94 – 96);
receive (paragraphs 54 and 58, 2140 user interface), 
from the user device (figure 1C, #2140), 
a request for healthcare data (paragraph 58, query), 
wherein the requested healthcare data is stored in a second data source, the second data source not among the first plurality of disparate data sources (figure 1A, #160 … #164 and paragraphs 34 and further shown through Figure 3A - #3110 paragraph 94 – The Specification does not limit what is meant by a “data source” 
determining whether the healthcare data requested is available to be retrieved from among the plurality of the disparate data sources (paragraphs 41,84 and 94 mapping - the Examiner notes that the specification quotes this limitation 3 times. How this is performed is not disclosed. A result of the determination is not disclosed.  What occurs upon success/ failure is not disclosed);
selectively generating a second association between the second data source and the healthcare data requested to be detected and stored in the database (Paragraph 106 logically stored together in data store 2110)
the selectively generating being in response to determining that the healthcare data requested is not located within the plurality of disparate data sources (paragraph 106, as above, the Specification does not limit the “association.” Paragraph 138, identifying and mapping new knowledge);
retrieving the requested healthcare data from the second data source (paragraphs 95 – 103); and
transmitting the healthcare data retrieved to the user device for providing healthcare service to the patient (paragraph 100 provide content #3170 paragraph 139 presenting)
wherein the plurality of disparate data sources include an Electronic Medical Records data source, an Electronic Healthcare Record data source, an Electronic Patient Record data source, and a Personal Health Record data source (paragraphs 31, 60  EMR, EHR, EPR, PHR – where electronic health record and personal health record are kinds of Electronic Patient Records), and
the healthcare data includes data indicative of the patient, data indicative of a healthcare user, data indicative of a medical condition, data indicative of one or more compliance guidelines, data indicative of one or more legal regulations, data indicative of a customisation parameter, and data indicative of a user setting (paragraphs 31 – 35 the claim states “indicative of” and does not require specific data.  Patient medical data stored in a hospital system is going to be indicative of a medical condition, related to one or more legal regulations such as HIPAA and other compliance guidelines, part of a customization parameter such as screen display, and therefore indicative of a user setting).

McNair does not explicitly teach wherein the plurality of disparate data sources include a Picture Archiving Communication Systems data source, an Emergency Care Summary data source, a Key Information Summary data source, However, the particular data within the data sources are not functionally used. Rather, the claimed invention must be connected to “disparate sources.” The names applied to these data sources represent labels of disparate sources whose data is passed through the instant invention.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to substitute the claimed data labels with other data labels.  The process of substituting labels was known and the results are predictable.
Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive.
Claim Rejection under 35 U.S.C. § 101
The Applicant states, “For example, referring to the Patent Eligibility Guidelines1, Example 40 on Adaptive Monitoring of Network Traffic Flow, the courts found that although a claim that included features that …” This is a training example, “Example 40.”  It does not have judicial precedent and therefore all arguments directed toward the example are considered moot.
The Applicant states, “Because each claim as a whole integrates a process into a practical application (integrating disparate data sources) as described above, the claims are patent-eligible under step 2A, prong 2 of Patent Eligibility Guidelines.” There is no practical application. What exists is the application of an abstract idea to technology with all the improvements from that application.
Claim Rejection under 35 U.S.C. §§ 102 and 103
The Applicant states, “Solely in the interest of furthering prosecution, Applicants have amended the claims for clarity, and note that the applied art does not disclose or suggest at least the features of "maintain, in a database, a table linking …” The Examiner notes that the word “table” does not appear within the specification. Further, what the Applicant considers a link does not appear within the specification.  What is left is what the Applicant discloses – mapping of data resources which is the same as McNair.
As the Applicant does not disclose a “table,” it is the Examiner’s position to understand it broadly vs new matter. Therefore, all arguments that McNair doesn’t disclose something that the Instant Specification doesn’t disclose are considered moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626